NO. 07-06-0260-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 4, 2007
                          ______________________________

                     WILLIAM CASSIDY WEAVERS, APPELLANT

                                             V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                  NO. 16,317-A; HONORABLE HAL MINER, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant, William Cassidy Weavers appeals from a judgment revoking community

supervision and imposing sentence pursuant to a conviction for driving while intoxicated.

We affirm.


      Appellant pled guilty to the offense of driving while intoxicated, a third degree felony,

on September 8, 2004, and was sentenced to five years confinement in the Institutional

Division of the Texas Department of Criminal Justice and fined $1000; however, the trial

court probated the sentence and placed appellant on community supervision for five years.
On April 26, 2006, the State filed a motion to revoke appellant’s community supervision

alleging that appellant had committed four violations of his community supervision. After

a hearing on June 27, the trial court found two of the allegations true, revoked appellant’s

community supervision, and ordered appellant to serve the five year sentence in the

Institutional Division of the Texas Department of Criminal Justice.


       Appellant filed his notice of appeal contending that the trial court abused its

discretion in revoking appellant’s community supervision because the evidence was

insufficient to support the trial court’s determination.1


       In the present case, the State alleged four violations of community supervision by

appellant: (1) commission of a new offense against state law; (2) failure to notify the

supervision officer of any arrest within forty-eight hours; (3) failure to perform community

service hours as required by the order placing appellant on community supervision; and

(4) operation of a motor vehicle without an ignition interlock device. The State abandoned

the first and fourth alleged violations and proceeded with the remaining two violations. At

the revocation hearing, appellant’s community supervision officer testified that appellant’s

file maintained by the community supervision office did not contain an entry showing that

appellant had reported the arrest to the office. Further, the officer testified that appellant

was delinquent in completing his community service hours and specifically responded that




       1
        Although appellant further contends that the trial court considered hearsay
testimony during the revocation proceedings, no objection was made during the
proceedings. Therefore, such issue has not been properly preserved. TEX . R. APP. P.
33.1(a).

                                               2
appellant had not completed the required hours for the months of January, February, and

March of 2005.


       It is the trial court's duty to judge the credibility of the witnesses and to determine

whether the allegations in the motion to revoke are true or not. Garrett v. State, 619
S.W.2d 172, 174 (Tex.Crim.App. [Panel Op.] 1981). A trial court’s determinations during

revocation hearings are reviewed for an abuse of discretion. See Jackson v. State, 645
S.W.2d 303, 305 (Tex.Crim.App. 1983). At the revocation hearing, appellant cross-

examined the community supervision officer as to the possibility that appellant did perform

the community service in a neighboring county, or that the records do not negate the

possibility that appellant reported the arrest to another officer. However, the cross-

examination goes to the credibility of the evidence; it does not negate the community

supervision officer’s testimony that appellant’s community service file maintained by her

office failed to show that appellant reported the arrest, or that appellant was behind in the

performance of community service hours. We conclude that the trial court did not abuse

its discretion in making affirmative findings that the evidence was sufficient to prove by a

preponderance of the evidence that appellant had violated two conditions of his community

supervision. Since the trial court could have revoked appellant’s community supervision

on either violation it found true, we conclude that the trial court did not abuse its discretion

in revoking appellant’s community supervision. See Moore v. State, 605 S.W.2d 924, 926

(Tex.Crim.App. 1980).




                                               3
                                     Conclusion


      For the foregoing reasons, we affirm the trial court’s revocation of appellant’s

community supervision.




                                Mackey K. Hancock
                                     Justice




Do not publish.




                                          4